











Exhibit 10.2

Weatherford International Ltd.
Performance Unit Award Agreement
(Shareholder Return)


This Performance Unit Award Agreement (this “Agreement”) is made and entered
into by and between Weatherford International Ltd., a Swiss corporation (the
“Company”), and _____________ (the “Holder”) effective as of the ___ day of
_______ 20___, pursuant to the Weatherford International Ltd. 2010 Omnibus
Incentive Plan (the “Plan”), which is incorporated by reference herein in its
entirety.


Whereas, the Company desires to grant to the Holder Performance Unit Awards (the
“Units”) under the Plan, subject to the terms and conditions of this Agreement;
and


Whereas, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement;


Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.
Definitions. For purposes of this Agreement, “Forfeiture Restrictions” shall
mean any prohibitions and restrictions set forth herein or in the Plan with
respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.



2.
Grant of Units. Effective as of the date of this Agreement, the Company grants
to the Holder _________ Units. Each Unit shall, upon vesting pursuant to Section
4 and subject to the Performance Goal set out in Annex A to this Agreement, be
convertible into between 0.0 and 2.0 Shares (such amount being the “Performance
Multiplier”), depending on the level of achievement of the Performance Goal on
the Performance Measurement Date. The Company and the Holder agree that this
Agreement, together with the Plan and any employment agreement between the
Company and the Holder in effect on the date hereof, as the same subsequently
may be amended (the “Employment Agreement”), sets forth the complete terms of
the Award and that the Award shall be subject to the terms of the Employment
Agreement. As used herein, “Performance Measurement Date” means the last trading
day in each of the years ending December 31, 20__, December 31, 20__ and
December 31, 20__, provided, however, that if any Vesting Date occurs pursuant
to Section 4(b) below, then the Performance Measurement Date shall be the twenty
NYSE trading days ending on the date immediately preceding the Vesting Date and
the Performance Goal and Performance Multiplier shall be calculated using the
volume weighted average price per share of the Company’s common stock during
such period.



3.
Transfer Restrictions. Except as specified herein or in the Plan, the Units may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement or the Plan shall be void, and the Company shall not
be bound thereby.




1
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



4.
Vesting or Forfeiture.



(a)
Except as specified otherwise in this Section 4, the Units shall be subject to
Forfeiture Restrictions, which shall lapse in accordance with the following
schedule provided that the Units have not been forfeited to the Company prior
to:



Lapse Date
 
Number of Units as to Which Forfeiture Restrictions Lapse
_______, 20__
 
 
_______, 20__
 
 
_______, 20__
 
 



such lapse date or such earlier date as provided in clause (b) below (the
“Vesting Date”).


(b)
Notwithstanding the foregoing, if (i) the Holder’s employment or affiliation
relationship with the Company and its Affiliates is terminated prior to
________, 20__ (A) due to the death or Disability of the Holder, (B) by the
Holder for Good Reason (as defined below) or (C) by the Company for any reason
other than Cause (as defined below) then, in any such event, the Vesting Date
shall be the date of termination of the Holder’s employment or affiliation
relationship, or (ii) there is a Change in Control prior to ________, 20__, then
the Vesting Date shall be the date immediately preceding such Change in Control.
For purposes of this Agreement, “Change in Control” means a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company as
described in Section 409A. For purposes of this Agreement, the terms “Good
Reason” and “Cause” shall have the meanings provided under the Holder’s
Employment Agreement, if any, and in the absence of an Employment Agreement,
such terms shall be inapplicable for purposes of this Agreement and any
termination of the Holder’s employment other than due to clause (i)(A) of this
Section 4(b) shall be governed by Section 4(c) of this Agreement.



(c)
If the Holder’s employment or affiliation relationship with the Company and its
Affiliates terminates prior to the Vesting Date by the Holder for any reason
other than Good Reason or by the Company for Cause, then any Forfeiture
Restrictions that have not previously lapsed pursuant to the provisions of this
Section 4 shall not lapse, and any Units with respect to which the Forfeiture
Restrictions have not lapsed shall be forfeited to the Company on the date of
the termination of the Holder’s employment or affiliation relationship with the
Company and its Affiliates. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units.



5.
No Dividend Equivalents. If during the period the Holder holds any Units awarded
hereby the Company pays a dividend in cash, Shares or otherwise with respect to
the outstanding shares of Company’s registered shares, par value CHF 1.16 per
share (the “Shares”), the Holder shall receive no dividend equivalent payment
with respect to the Holder’s Units.




2
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



6.
Delivery of Shares. Upon the date of lapse of the Forfeiture Restrictions under
Section 4, the Company shall deliver or cause to be delivered a number of Shares
equal to the number of Units with respect to which the Forfeiture Restrictions
have lapsed multiplied by the applicable Performance Multiplier (subject to the
satisfaction by the Holder of any liability arising under Section 8 of this
Agreement); provided that if the Performance Multiplier is 0.0, then the Units
shall be deemed forfeited on the date of lapse of the Forfeiture Restrictions.



1.
Capital Adjustments and Reorganizations. The existence of the Units shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any acquisition,
merger, amalgamation or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference shares ahead of or affecting the
Shares or the rights thereof, or the winding up, dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise, including a Corporate Change (as defined in the Plan).



8.
Responsibility for Taxes & Withholding. Regardless of any action the Company or
any of its Affiliates takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Holder’s participation in the Plan and legally applicable to the Holder
(“Tax-Related Items”), the Holder acknowledges that the ultimate liability for
all Tax-Related Items, unless otherwise agreed in a separate undertaking, is and
remains the Holder’s responsibility and may exceed the amount actually withheld
by the Company or any of its Affiliates. The Holder further acknowledges that
the Company and/or its Affiliates (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
to the Units, including, but not limited to, the grant of the Units, the lapse
of the Forfeiture Restrictions, the delivery of Shares, the subsequent sale of
Shares acquired pursuant to such delivery and the receipt of any dividends
and/or dividend equivalents; and (2) do not commit to and are under no
obligation as a result of this Agreement to structure the terms of any award to
reduce or eliminate Holder’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Holder becomes subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, the Holder acknowledges that Company and/or its Affiliates may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Holder will pay or make adequate arrangements satisfactory to the Company and/or
its Affiliates to satisfy all Tax-Related Items. In this regard, the Holder
authorizes the Company and/or its Affiliates, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:


(a)
withholding from the Holder’s wages or other cash compensation paid to the
Holder by the Company and/or its Affiliates; or

(b)
withholding from proceeds of the Shares acquired following the lapse of the
Forfeiture Restrictions either through a voluntary sale or through a mandatory
sale arranged by the Company (on Holder’s behalf pursuant to this
authorization); or

(c)
withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions.




3
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Holder is deemed to have been issued the full number of Shares
attributable to the awarded Units, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Holder’s participation in the Plan. The Holder shall pay to
the Company and/or its Affiliates any amount of Tax-Related Items that the
Company and/or its Affiliates may be required to withhold or account for as a
result of the Holder’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Holder fails to comply with
the Holder’s obligations in connection with the Tax-Related Items. For the
avoidance of doubt, this Section 8 shall not be construed to augment, reduce or
eliminate any separate benefits (including ex-patriot tax benefits) otherwise
provided to Holder.


9.
Employment or Affiliation Relationship. For purposes of this Agreement, the
Holder shall be considered to be in the employment of, or affiliated with, the
Company or its Affiliates as long as the Holder has an employment or affiliation
relationship with the Company or its Affiliates. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment or affiliation relationship, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.



10.
Voting and Other Rights. The Holder shall have no rights as a shareholder of the
Company in respect of the Units, including the right to vote and to receive
dividends and other distributions, until delivery of certificates representing
Shares in satisfaction of such Units.



11.
Not an Employment or Affiliation Agreement. This Agreement is not an employment
or affiliation agreement, and no provision of this Agreement shall be construed
or interpreted to create an employment relationship between the Holder and the
Company or any of its Affiliates or guarantee the right to remain employed by or
affiliated with the Company or any of its Affiliates for any specified term.



12.
Data Privacy. By signing below, the Holder voluntarily acknowledges and consents
to the collection, use, processing and transfer of personal data as described in
this Section. The Holder is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Holder’s ability to participate in the Plan. The Company
and its Affiliates hold certain personal information about the Holder, including
the Holder’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company and details
of all Units or any other entitlement to shares of stock awarded, cancelled,
purchased, vested, unvested or outstanding in the Holder’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Holder’s participation in
the Plan, and the Company and its Affiliates may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area or elsewhere throughout the world in countries that may not
provide an equivalent level of data protection to the laws in the Holder’s home
country, such as the United States. The Holder authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and


4
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



managing the Holder’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan and
the subsequent holding of Shares on the Holder’s behalf by a broker or other
third party with whom the Holder may elect to deposit any Shares acquired
pursuant to the Plan. The Holder may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing consent may affect the Holder’s
ability to participate in the Plan.


13.
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.



14.
Amendment and Waiver. This Agreement may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and delivered by the party
waiving compliance hereof shall make any waiver of the terms or conditions
effective. Any waiver granted by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company other than
the Holder. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.



15.
Governing Law and Severability. This Agreement shall be governed by the laws of
Switzerland without regard to its conflicts of law provisions. The invalidity of
any provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.



16.
Successors and Assigns. Subject to the limitations which this Agreement and the
Plan impose upon the transferability of the Units, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Holder, his permitted assigns and, upon the Holder’s death,
the Holder’s estate and beneficiaries thereof (whether by will or the laws of
descent and distribution), executors, administrators, agents, and legal and
personal representatives.



17.
Electronic Delivery and Execution. The Holder hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Holder understands that, unless revoked by the Holder by giving written notice
to the Company pursuant to the Plan, this consent will be


5
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



effective for the duration of the Agreement. The Holder also understands that he
or she will have the right at any time to request that the Company deliver
written copies of any and all materials referred to above. The Holder hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may elect to deliver, and agree that his or her
electronic signature is the same as, and will have the same force and effect as,
his or her manual signature. The Holder consents and agrees that any such
procedures and delivery may be affected by a third party engaged by the Company
to provide administrative services related to the Plan.


18.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.



19.
Acknowledgements. The Holder acknowledges and agrees to the following:



(a)
The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.

(b)
The grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of the Units even if the Units have been granted repeatedly in the past.

(c)
The Holder’s participation in the Plan is voluntary.

(d)
The value of the Units is an extraordinary item of compensation, which is
outside the scope of the Holder’s employment contract (if any), except as may
otherwise be explicitly provided in the Holder’s employment contract (if any).

(e)
The Units are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits.

(f)
The future value of the Shares is unknown and cannot be predicted with
certainty.

(g)
No claim or entitlement to compensation or damages arises from the forfeiture of
the award, termination of the Plan, or diminution in value of the Units or
Shares and the Holder irrevocably releases the Company and its Affiliates from
any such claim that may arise.

(h)
Nothing in this Agreement or the Plan shall confer upon the Holder any right to
continue to be employed by the Company or any Affiliate or shall interfere with
or restrict in any way the rights of the Company or the Affiliate, which are
hereby expressly reserved, to terminate the employment of the Holder under
applicable law.

(i)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Holder’s participation in the
Plan, or the Holder’s acquisition or sale of the underlying Shares. The Holder
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.

(j)
The Company reserves the right to impose other requirements on participation in
the Plan, on the Units and on any Shares acquired under the Plan, to the extent
the Company determines


6
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



it is necessary or advisable in order to comply with local law or to facilitate
the administration of the Plan, and to require the Holders to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
(k)
Even after vesting, of the Units and issuance of related Shares, the Holder may
be required to return the benefits of the Award to the Company pursuant to a
“clawback” policy instituted by the Company from time to time that is generally
applicable to officers and directors and instituted in accordance with
applicable legislation and stock exchange rules, if it is subsequently
determined in accordance with that policy that the wrong Applicable Multiplier
was used in vesting the Units.



20.    Section 409A.


(a)
The delivery of the Holder’s Shares as described in Section 6 shall be made in
accordance with such Section, provided that with respect to delivery due to
termination of employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of Section
409A or as otherwise exempt from the provisions of Section 409A, or if any
portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s termination of employment, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A.

(b)
This Agreement and the Units provided hereunder are intended to comply with
Section 409A to the extent applicable thereto. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall be interpreted and
construed consistent with this intent. Although the Company and the Committee
intend to administer this Agreement so that it will comply with the requirements
of Section 409A, to the extent applicable, neither the Company nor the Committee
represents or warrants that this Agreement will comply with Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Company or its Affiliates, nor their respective directors, officers, employees
or advisers shall be liable to any Holder (or any other individual claiming a
benefit through the Holder) for any tax, interest, or penalties the Holder might
owe as a result of participation in the Plan, and the Company and its Affiliates
shall have no obligation to indemnify or otherwise protect any Holder from the
obligation to pay any taxes pursuant to Section 409A.



[Next page is the signature page.]



7
52121
2014 PU Award Agreement; Absolute TSR



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.


 
 
COMPANY:
 
 
 
 
 
WEATHERFORD INTERNATIONAL LTD.
 
 
 
 
By:
 
 
 
Alejandro Cestero
 
 
Vice President, Co-General Counsel
and Corporate Secretary





 
 
ADDRESS:
 
 
4-6 Rue Jean-François Bartholoni
 
 
Geneva 1204
 
 
Switzerland
 
 
Attn: Corporate Secretary



 
 
HOLDER:
 
 
 
 
 
 
 
 
Name:




8
52121
2014 PU Award Agreement; Absolute TSR

